Citation Nr: 1428062	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  12-21 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Marotta


INTRODUCTION

The Veteran served on active duty from August 1989 to September 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In January 2013, the Veteran provided testimony before the undersigned Veterans' Law Judge.  A transcript of the proceeding is associated with the claims file. 


FINDING OF FACT

The Veteran has sleep apnea, which has been medically attributed to her in-service symptoms of weight gain, anxiety, headaches, and insomnia.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I  Duty to Assist 

VA has statutory duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  In light of the favorable decision here, any deficiencies with respect to notice or assistance to the claimant are considered non-prejudicial.

II.  Service Connection

A claim for service connection must generally be supported by evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Service connection may also be established by chronicity and continuity of symptomatology. See 38 C.F.R. § 3.303(b).

The Veteran contends that her sleep apnea began during service.  In support of her claim, the Veteran submitted statements from her sisters, A.R.K. and P.C.  The Veteran's sisters reported that the Veteran complained about being fatigued during the day, that she would take naps during the day, and that they noticed the Veteran snoring loudly, gasping for air and coughing in 1997, 2007 and 2008.  

The Veteran also submitted statements from E.R. and D.L.O., who served with the Veteran.  E.R. reported that she worked with the Veteran from July 2007 to July 2008 in Germany.  During 24 hour duty with the Veteran, E.R. reported that they would take turns sleeping in an office across the hall and that she could hear the Veteran snoring loudly, gasping for air and sometimes coughing.  D.L.O. reported that the Veteran worked as a recruiter from February 2000 to December 2000, and that he was concerned with the Veteran's complaints of fatigue because recruiters were required to drive long distances.  D.L.O. reported that the Veteran sometimes called him to say that she had to pull off and sleep at a rest stop during a trip.  D.L.O. also reported that the Veteran fell asleep at her desk and took naps during lunch on a couch in the break room.  D.L.O. reported that at these times he could hear loud snoring, coughing and gasping from another room.  

During an October 2010 VA examination for diabetes, the Veteran reported that she was diagnosed with sleep apnea and insomnia in July 2010.  The examiner noted a diagnosis of sleep apnea and insomnia secondary to sleep apnea. 

In May 2012, the Veteran presented for a VA examination.  The examiner noted that a July 2010 sleep study diagnosed the Veteran with mild obstructive sleep apnea and that she was prescribed a CPAP.  The examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by her service.  The examiner explained that the Veteran had issues with insomnia dating back to 1991, which was evaluated and treated as secondary to anxiety.  In May 2009, the Veteran was diagnosed with adjustment disorder with anxiety and insomnia.  The examiner noted that sleep apnea was not diagnosed until after discharge.  The examiner noted that the Veteran's low back pain and diabetes may have contributed to her sleep issues.  

A July 2012 opinion from the Chief, Internal Medicine at William Beaumont Army Medical Center notes that while the Veteran was diagnosed with sleep apnea in June 2010, "it is clinically plausible to acknowledge the existence of this condition prior to that date.  Upon review of her medical history, it is my medical opinion that [the Veteran] likely suffered from mild to moderate obstructive sleep apnea for at least 3-4 year prior to actual diagnosis of this condition.  It is also my opinion that it is at least as likely as not that the current condition is related to symptoms for which [the Veteran] was treated during her military service."  The doctor explained that sleep apnea is characterized by pauses in breathing during sleep and episodes of low oxygen blood levels.  The doctor noted that symptoms can be present for years without identification and that sufferers may become conditioned to daytime sleepiness and fatigue associated with significant levels of sleep disturbance.  The doctor noted that the Veteran's medical record indicates that she has a several-year history, going back to at least 2006, of complaints of weight gain, anxiety, headaches, and insomnia that can reasonably be attributed to obstructive sleep apnea.  

A review of the Veteran's service treatment records show that she complained of fatigue, anxiety, headaches, insomnia, weight gain, and coughing that prevented her from sleeping in service.  Treatment notes dated April and June 2008 indicate that the Veteran was not sleeping well and that she was having problems sleeping through the night.  

During her January 2013 Board hearing, the Veteran reported that she complained of problems sleeping in service, but that she was prescribed sedatives and Ambien for insomnia.  

The Board finds the July 2012 opinion persuasive.  The report is thorough, includes details of the Veteran's in-service symptoms, and provides a rationale for his opinion.  The doctor concludes it is at least as likely as not that the Veteran had sleep apnea in the military or that her current sleep apnea is related to symptoms that began in the military.  The May 2012 VA examiner relied on a lack of diagnosis during service for his opinion and failed to address the Veteran's September 2009 separation examination, which noted sleep disturbance. 

At the very least, the Board finds the evidence to be in equipoise.  As such, the Veteran is entitled to the benefit of the doubt and entitlement to service connection for sleep apnea is granted.  


ORDER

Entitlement to service connection for obstructive sleep apnea is granted.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


